DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed 10 Oct 2022, with respect to the 35 U.S.C. 112(b) rejections have been fully considered but are persuasive in part. 
The 35 U.S.C. 112(b) rejections to claims 10-11 and 14-16 of 11 Jul 2022 have been withdrawn in view of the amended claims.
Regarding claims 12-13, Applicant argues, see pg. 9, that claims 12-13 “are sufficiently definite and particular point and distinctly claim the respective subject matter”. However, the Examiner respectfully disagrees. Claims 12-13 still recite the limitation “by the system” rather than “by the system comprising the processor” as amended in their parent claim 10. See the 35 U.S.C. 112(b) rejections below.
Applicant's arguments, see pg. 9-31, filed 10 Oct 2022, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive in part.
Regarding independent claim 1, Applicant first argues, see pg. 13-14, that “Yuh et al. fails to disclose, teach, or suggest that the convolutional layers comprise a first depthwise convolutional layer associated with a first kernel size and a second depthwise convolutional layer associated with a second kernel size that is different from the first kernel size … (and) the medical diagnosis component determines a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data”. Although the Examiner agrees that Yuh et al. individually does not disclose depthwise convolutional layers of differing kernel sizes, Tan et al., a prior art being made of record in this Office Action, at least discloses a plurality of depthwise convolutional layers of different kernel sizes. See U.S.C. 103 rejection to claim 1 below. Additionally, as noted in the Non-Final Office Action of 11 Jul 2022, Yuh et al. at least discloses determining a subtype of the medical hemorrhage condition based on classification output data from a convolutional neural network ([0055]: subtypes of intracranial hemorrhage are identified from CT images, Fig. 7-9, 11 and [0099]-[0105], [0109]-[0110]). Furthermore, Sofka et al. at least discloses determining a growth rate of a medical intracranial hemorrhage condition based on classification output data from a convolutional neural network ([0132]: detecting rate of change of image data over a sequence of acquired image data and indicating the severity of a bleed, size of a hemorrhage, increase in midline shift, the aggressiveness of a lesion, etc.; [0179]: detect changes in size of hemorrhage over time; Fig. 9-10, 14-15: convolutional neural network; [0179]: convolutional neural network to detect a change in size of a hemorrhage). One of ordinary skill would recognize that as the hemorrhage grows, it directly causes the midline shift to increase. Sofka even discloses in [0051] that “Midline shift refers to an amount of displacement of the brain’s midline from its normal symmetric position due to trauma (e.g., stroke, hemorrhage, or other injury) and is an important indicator for clinicians of the severity of the brain trauma”. As such, measuring the midline shift growth rate, as disclosed by Sofka, is implicitly measuring the growth rate of the hemorrhage. Therefore, as noted in the Non-Final Office Action of 11 Jul 2022, the combination of at least Yuh et al. and Sofka et al. discloses determining a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on classification output data. See the 35 U.S.C. 103 rejection to claim 1 below. It is further noted that the claim has been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually when the rejection is based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant secondly argues, see pg. 14-15, that “Chollet fails to disclose, teach, or suggest that the convolutional layers comprise a first depthwise convolutional layer associated with a first kernel size and a second depthwise convolutional layer associated with a second kernel size that is different from the first kernel size … (and) the medical diagnosis component determines a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data”. Although the Examiner agrees that Chollet individually does not disclose depthwise convolutional layers of differing kernel sizes and determining a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data, Tan et al., a prior art being made of record in this Office Action, at least discloses a plurality of depthwise convolutional layers of different kernel sizes, and, as noted in the Non-Final Office Action of 11 Jul 2022 and the 35 U.S.C. 103 rejection to claim 1 below, Yuh et al. and Sofka et al. are relied upon to disclose determining a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data. See the 35 U.S.C. 103 rejection to claim 1 below. Applicant thirdly argues, see pg. 16, that “Sofka et al. fails to disclose, teach, or suggest that the convolutional layers comprise a first depthwise convolutional laver associated with a first kernel size and a second depthwise convolutional laver associated with a second kernel size that is different from the first kernel size, as recited in claim 1. Further, Sofka et al. fails to disclose, teach, or suggest that the medical diagnosis component determines a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data, as recited in claim 1. With regard to the latter, it is noted that Sofka et al. merely discloses detecting the rate of change of MR image data over a sequence of acquired MR image data, and monitoring the size of the abnormality and detecting changes in its size over time”. However, the Examiner respectfully disagrees. First, although the Examiner agrees that Chollet individually does not disclose depthwise convolutional layers of differing kernel sizes and determining a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data, Tan et al., a prior art being made of record in this Office Action, at least discloses a plurality of depthwise convolutional layers of different kernel sizes. See the 35 U.S.C. 103 rejection to claim 1 below. Second, Sofka indeed discloses at least “determin(ing) a growth rate of the medical intracranial hemorrhage condition based on the classification output data” in [0132] as noted in the Non-Final Office Action of 11 Jul 2022, the Interview Summary of 26 Sep 2022, and the 35 U.S.C. 103 rejections below. Sofka discloses at least in [0132] detecting a rate of change indicating an increase in midline shift and aggressiveness of an intracranial hemorrhage lesion, or a growth rate in intracranial hemorrhage condition, over a sequence of acquired image data. One of ordinary skill would recognize that as the hemorrhage grows, it directly causes the midline shift to increase. Sofka even discloses in [0051] that “Midline shift refers to an amount of displacement of the brain’s midline from its normal symmetric position due to trauma (e.g., stroke, hemorrhage, or other injury) and is an important indicator for clinicians of the severity of the brain trauma”. As such, measuring the midline shift growth rate is implicitly measuring the growth rate of the hemorrhage. Additionally, Yuh et al. discloses at least “determining a subtype of the medical intracranial hemorrhage condition based on the classification output data” in at least [0055] identifying subtypes of intracranial hemorrhages from images, that the combination of at least Yuh et al. and Sofka et al. discloses the limitation “determining a growth rate of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data” as recited in claim 1. Furthermore,  it is known in the art, and as disclosed in Yuh et al. and Sofka et al., that the convolutional neural network utilizes image pixels in detecting intracranial hemorrhage that although Sofka et al.’s disclosure is directed to MR image data,  Sofka et al.’s disclosure is at least in the same field of endeavor as the claimed invention. See the 35 U.S.C. 103 rejection to claim 1 below.
Regarding independent claims 10 and 17, Applicant argues, see pg. 17-18 and 21-22, respectively, that “Yuh et al. fails to disclose, teach, or suggest that the convolutional layers comprise a first depthwise convolutional layer associated with a first convolutional layer size and a second depthwise convolutional layer associated with a second convolutional layer size that is different than the first convolutional layer size … (and) determining a degree of growth of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data”; see pg. 18-19 and 22-23, respectively, that “Chollet fails to disclose, teach, or suggest that the convolutional layers comprise a first depthwise convolutional layer associated with a first convolutional layer size and a second depthwise convolutional layer associated with a second convolutional layer size that is different than the first convolutional layer size … (and) determining a degree of growth of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data”; and see pg. 19-20 and 23-24, respectively, that “Sofka et al. fails to disclose, teach, or suggest that the convolutional layers comprise a first depthwise convolutional layer associated with a first convolutional layer size and a second depthwise convolutional layer associated with a second convolutional layer size that is different than the first convolutional layer size … (and) determining a degree of growth of the medical intracranial hemorrhage condition and a subtype of the medical intracranial hemorrhage condition based on the classification output data”. However, the Examiner respectfully disagrees for the reasons explained above for independent claim 1. Also see the 35 U.S.C. 103 rejections to independent claims 10 and 17 below.
Regarding dependent claim 2, Applicant first argues, see pg. 25, that Gao et al. does not qualify as an art reference since “the provisional application associated with Gao et al. does not provide support for the subject matter of Gao et al. cited in the office action to reject the claims”. However, the Examiner respectfully disagrees. Gao et al. discloses in its provisional application 62/842482 filed on 02 May 2019 in at least Background: “According to the bleeding location in the brain, ICH can be further categorized into 5 subtypes: epidural hemorrhage (EDG), subdural hemorrhage (SDH), subarachnoid hemorrhage (SAH), cerebral parenchymal hemorrhage (CPH) and intraventricular hemorrhage (IVH)” and Introduction: “This disclosure proposes an end-to-end FCN architecture that enables … ICH detection with the option of subtype classification”, and Gao et al. discloses in is non-provisional application 16587828 (US PG Pub No. 2020/0349697) in [0029]: “Based on a bleeding location in a brain, ICH can be further categorized into 5 subtypes: epidural hemorrhage (EDH), subdural hemorrhage (SDH), subarachnoid hemorrhage (SAH), cerebral parenchymal hemorrhage (CPH) and intraventricular hemorrhage (IVH)” and [0054]: “processor 308 is configured to detect an ICH (optionally including its subtype)”. Further, Applicant argues, see pg. 25-26, that Yuh et al. Chollet, and Sofka et al. fail to disclose claim 1 to which claim 2 depends. However, the Examiner respectfully disagrees for the reasons explained above for claim 1. See the 35 U.S.C. 103 rejection to claim 2 below. Applicant thirdly argues, see pg. 26-27, that “Gao et al. fails to disclose, teach, or suggest that the medical diagnosis component determines the growth rate of the medical intracranial hemorrhage condition and the subtype of the medical intracranial hemorrhage condition from a set of medical intracranial hemorrhage conditions that comprises an intraparenchymal hemorrhage condition, a subdural hemorrhage condition, an extradural hemorrhage condition, an extra-axial hemorrhage condition, an intraventricular hemorrhage condition, and a subarachnoid hemorrhage condition“. However, the Examiner respectfully disagrees. First, it is noted that claim 2 has been rejected under 35 U.S.C. 103, thus one cannot show non-obviousness by arguing against the references individually when the rejection is based on the combination of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F. 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Second, a broadest reasonable interpretation of the limitation recited in claim 2 includes the medical diagnosis component determining the growth rate of the medical intracranial hemorrhage condition (see [0027] of the specification of the instant application) and the medical diagnosis component determining the subtype of the medical intracranial hemorrhage condition from a set of medical intracranial hemorrhage conditions that comprises an intraparenchymal hemorrhage condition, a subdural hemorrhage condition, an extradural hemorrhage condition, an extra-axial hemorrhage condition, an intraventricular hemorrhage condition, and a subarachnoid hemorrhage condition (see [0028] of the specification of the instant application). As noted above, Sofka et al. at least discloses determining a growth rate of a medical intracranial hemorrhage condition, and Gao et al. further discloses determining a medical intracranial hemorrhage condition from  a set of medical intracranial hemorrhage conditions that comprises an intraparenchymal hemorrhage condition, a subdural hemorrhage condition, an extradural hemorrhage condition, an extra-axial hemorrhage condition, an intraventricular hemorrhage condition, and a subarachnoid hemorrhage condition. Also see the 35 U.S.C. 103 rejection to claim 2 below.
Regarding dependent claims 11 and 18, Applicant argues, see pg. 27-30, that the combination of Yuh et la. Chollet, Sofka et al., and Gao et al. does not disclose claims 11 and 18. However, the Examiner respectfully disagrees for the same reasons explained above for dependent claim 2. See the 35 U.S.C. 103 rejections to claims 11 and 18 below.
Regarding dependent claims 3 and 12, Applicant argues, see pg. 30-31, that “Ye et al. fails to cure the aforementioned deficiencies of Yuh et al., Chollet, and Sofka et al. with regard to independent claims 1 and 10”. However, the Examiner respectfully disagrees for the reasons explained above for claims 1 and 10. See the 35 U.S.C. 103 rejections to claims 3 and 12 below.
Regarding dependent claim 5, Applicant argues, see pg. 31, that “Takei fails to cure the aforementioned deficiencies of Yuh et al., Chollet, and Sofka et al. with regard to independent claim 1”. However, the Examiner respectfully disagrees for the reasons explained above for claim 1. See the 35 U.S.C. 103 rejections to claim 5 below.

Status of Claims
Claims 1-20 are currently under examination. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12-13 recites the limitation “a system comprising a processor” and a functional limitation being performed “by the system”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12-13 recite the broad recitation “a system”, and the claims also recite “a processor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. In particular, the claim appears to suggest that all functional limitations are being performed by a processor but the claim explicitly recites “the system” performing each functional limitation. For purposes of the examination, the limitation “the system” recited in claims 12-13 is being given a broadest reasonable interpretation as “the system comprising the processor” to be consistent with recitations in claim 10.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-10, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh et al. (US PG Pub No. 2018/0365824) - hereinafter referred to as Yuh - in view of Chollet (Chollet. Xception: Deep Learning with Depthwise Separable Convolutions. Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2017, pp. 1251-1258. A copy previously provided in the Final Office Action of 19 Apr 2022), Tan et al. (Tan et al. MixConv: Mixed Depthwise Convolutional Kernels. 30th British Machine Vision Conference 2019 (BMVC 2019), Sep 9-12, 2019. https://dblp.org/db/conf/bmvc/bmvc2019.html.) - hereinafter referred to as Tan, and Sofka et al. (US PG Pub No.2018/0143275) - hereinafter referred to as Sofka.
Regarding claims 1, 4, and 6, Yuh discloses a system (at least Fig. 1-2), comprising:
a memory (Fig. 2: main memory 208) that stores computer executable components ([0034]); and
a processor (Fig. 2: CPU 204) that executes the computer executable components stored in the memory ([0031]), wherein the computer executable components ([0034]: programmed instructions for performing one or more of analysis via convolutional neural networks, deep learning analysis, and heuristic techniques) comprise:
a machine learning component that employs a convolutional neural network (Fig. 5: fully convolutional neural network (FCNN)) to generate classification output data regarding a brain anatomical region based on computed tomography (CT) data associated with the brain anatomical region ([0077]-[0081]: output of FCNN includes a probability value that is a real number ranging from 0 to 1 that represents the likelihood of the feature being present at that pixel), wherein the convolutional neural network relates the CT data via at least two paths of convolutional layers associated with respective convolutional layer arrangements (Fig. 5: input CT image 502 and convolutional layers 504+; [0100]: convolutional layers 504+; [0067]-[0069]: first convolutional layer 404 with kernel size of 3x3, a second convolutional layer 406 with kernel size of 3x3), wherein the classification output data relates to the at least two paths of convolutional layers relating to the CT data (Fig. 5: output map 520; [0078]-[0079]: output includes image classified by FCNN trained to identify feature on a pixelwise basis); and
a medical diagnosis component that detects presence or absence of a medical intracranial hemorrhage condition in the CT data based on the classification output data (Fig. 1: 118, 122-128 and [0055]: FCNN used to identify areas, subtypes and volumes of intracranial hemorrhage, [0092]-[0093]; Figs. 7-16 and [0099]-[0122]), 
wherein the medical diagnosis component determines a subtype of the medical intracranial hemorrhage condition based on the classification output data ([0055]: subtypes of intracranial hemorrhage are identified from CT images, Fig. 7-9, 11 and [0099]-[0105],[0109]-[0110]); and
a display component (Fig. 2: CPU 204) that generates display data associated with the subtype of the medical intracranial hemorrhage condition in a textual or graphical format (Figs. 7-16 and [0018]-[0020]: automated output graph, and [0099]-[0122]) (claims 1, 4, and 6); and
wherein the medical diagnosis component determines a size or a volume of the medical intracranial hemorrhage condition associated with the CT data based on the classification output data ([0055]: areas and volumes of intracranial hemorrhage are identified from CT images) (claim 4).
Yuh does not disclose:
wherein the convolutional neural network determines a cross channel correlation;
wherein the convolutional layers comprise a first depthwise convolutional layer associated with a first kernel size and a second depthwise convolutional layer associated with a second kernel size that is different from the first kernel size;
wherein the medical diagnosis component determines a growth rate of the medical intracranial hemorrhage condition (claims 1, 4, and 6); and
wherein the convolutional neural network determines cross-channel correlations, comprising the cross-channel correlation, and spatial correlations relating to the CT data via at least two paths of the convolutional layers associated with the respective convolutional layer arrangements such that a mapping of the cross-channel correlations and the spatial correlations is decoupled (claim 6).
	Chollet, however, discloses:
a convolutional neural network determining cross-channel correlations and spatial correlations relating to image data via paths of convolutional layers (Fig. 4 and pg. 1253: 3. The Xception architecture: mapping of cross-channels correlations and spatial correlations in convolutional layers of CNN; pg. 1251: 1.1. The Inception hypothesis: A convolution layer attempts to learn filters in a 3D space, with 2 spatial dimensions (width and height) and a channel dimension; thus a single convolution kernel is tasked with simultaneously mapping cross-channel correlations and spatial correlations) such that a mapping of the cross-channel correlations and the spatial correlations is decoupled (Fig. 4 and pg. 1253: 3. The Xception architecture: the mapping of cross-channels correlations and spatial correlations in the feature maps of CNN are entirely decoupled).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Chollet’s Xception which includes convolutional layers mapping decoupled cross-channel correlations and spatial correlations. The motivation for the combination would have been to allow “a more efficient use of model parameters (in image classification)”, as taught by Chollet (pg. 1: Abstract). 
	Tan additionally discloses:
a first depthwise convolutional layer associated with a first kernel size and a second depthwise convolutional layer associated with a second kernel size that is different from the first kernel size (Fig. 2: Mixed depthwise convolution (MixConv); Fig. 8: MixNet architectures with a plurality of convolutional layers with different kernel sizes; pg. 3-7: 3. MixConv: multiple kernels with different sizes in a depthwise convolution op; pg. 7-10: MixNet: a variety of MixConv with different kernel sizes throughout different layers of the network).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Tan’s depthwise convolutional layers of different kernel sizes. The motivation for the combination would have been to allow “reduc[ing[ the computational cost (by applying depthwise convolutional kernels)“ (pg. 1: Introduction of Tan) and “improve[s] the accuracy and efficiency for MobileNets (a convolutional neural network), both on image classification and object detection tasks” (pg. 10: Conclusions of Tan). 
Sofka, in an analogous art of analyzing image data for intracranial hemorrhage using convolutional neural network, further discloses:
determining a growth rate of a medical intracranial hemorrhage condition ([0132]: detecting rate of change of image data over a sequence of acquired image data and indicating the severity of a bleed, size of a hemorrhage, increase in midline shift, the aggressiveness of a lesion, etc.; [0179]: detect changes in size of hemorrhage over time; [0203]-[0204]: implement processes by computer-executable instructions) based on a classification output data (Fig. 9-10, 14-15: convolutional neural network; [0179]: convolutional neural network to detect a change in size of a hemorrhage).
One of ordinary skill would recognize that as the hemorrhage grows, it directly causes the midline shift to increase. Sofka even discloses in [0051] that “Midline shift refers to an amount of displacement of the brain’s midline from its normal symmetric position due to trauma (e.g., stroke, hemorrhage, or other injury) and is an important indicator for clinicians of the severity of the brain trauma”. As such, measuring the midline shift growth rate, as disclosed by Sofka, is implicitly measuring the growth rate of the hemorrhage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s detection of presence/absence of intracranial hemorrhage to include Sofka’s determination of a growth rate of intracranial hemorrhage. The motivation for the combination would have been since employment of convolutional layers of different kernel sizes “has the advantage of higher invariance to the location of the lesion” ([0192] of Sofka), and since “changes in the time course of the stroke lesion that differs from expected might be used to alert personnel to unusual changes, provide a measure of drug efficacy, or provide other information relevant to the condition of the patient … (and) detecting rate of change can facilitate higher order analysis of the subject matter being imaged” ([0132] of Sofka) for determining a growth rate of intracranial hemorrhage. 
Regarding claims 10 and 13, Yuh discloses a method (at least Fig. 1) comprising:
employing, by a system comprising a processor (Fig. 2 and [0031]: processor/CPU 204), a convolutional neural network (Fig. 5: fully convolutional neural network (FCNN)) to generate classification output data regarding a brain anatomical region based on computed tomography (CT) data associated with the brain anatomical region ([0077]-[0081]: output of FCNN includes a probability value that is a real number ranging from 0 to 1 that represents the likelihood of the feature being present at that pixel), wherein the convolutional neural network relates the CT data via at least two paths of convolutional layers associated with respective convolutional layer arrangements (Fig. 5: input CT image 502 and convolutional layers 504+; [0100]: convolutional layers 504+), and wherein the classification output data relates to the at least two paths of convolutional layers relating to the CT data (Fig. 5: output map 520; [0078]-[0079]: output includes image classified by FCNN trained to identify feature on a pixelwise basis);
detecting, by the system comprising the processor ([0031]: processor 204), presence or absence of a medical intracranial hemorrhage condition in the CT data based on the classification output data (Fig. 1: 118, 122-128 and [0055]: FCNN used to identify areas, subtypes and volumes of intracranial hemorrhage, [0092]-[0093]; Figs. 7-16 and [0099]-[0122]);
determining, by the system comprising the processor ([0031]: processor 204), a subtype of the medical intracranial hemorrhage condition based on the classification output data ([0055]: subtypes of intracranial hemorrhage are identified from CT images, Fig. 7-9, 11 and [0099]-[0105],[0109]-[0110]); and
generating, by the system comprising the processor ([0031]: processor 204), display data associated with the subtype of the medical intracranial hemorrhage condition in a textual or visual format ([0031]: at least one output 208 such as a monitor or other display device; [0039]: image analyses created by technology herein, as well as the images themselves, displayed in tangible form; Figs. 7-16, [0018]-[0028], and [0099]-[0122]) (claims 10 and 13); and
determining, by the system comprising the processor ([0031]: processor 204), a size of the medical intracranial hemorrhage condition associated with the CT data based on the classification output data ([0055]: areas and volumes of intracranial hemorrhage are identified from CT images) (claim 13).
Yuh does not disclose:
wherein the convolutional neural network determines a cross channel correlation;
wherein the convolutional layers comprise a first depthwise convolutional layer associated with a first size and a second depthwise convolutional layer associated with a second size that is a different size than the first size;
determining a growth rate of the medical intracranial hemorrhage condition; and
generating display data associated with the growth rate of the medical intracranial hemorrhage condition (claims 10 and 13).
Chollet, however, discloses:
a convolutional neural network determining a cross-channel correlation relating to image data via paths of convolutional layers (Fig. 4 and pg. 1253: 3. The Xception architecture: mapping of cross-channels correlations and spatial correlations in convolutional layers of CNN; pg. 1251: 1.1. The Inception hypothesis: A convolution layer attempts to learn filters in a 3D space, with 2 spatial dimensions (width and height) and a channel dimension; thus a single convolution kernel is tasked with simultaneously mapping cross-channel correlations and spatial correlations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Chollet’s Xception which includes convolutional layers mapping a cross-channel correlation. The motivation for the combination would have been to allow “a more efficient use of model parameters (in image classification)”, as taught by Chollet (pg. 1: Abstract).
Tan additionally discloses:
a first depthwise convolutional layer associated with a first size and a second depthwise convolutional layer associated with a second size that is different from the first size (Fig. 2: Mixed depthwise convolution (MixConv); Fig. 8: MixNet architectures with a plurality of convolutional layers with different kernel sizes; pg. 3-7: 3. MixConv: multiple kernels with different sizes in a depthwise convolution op; pg. 7-10: MixNet: a variety of MixConv with different kernel sizes throughout different layers of the network).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Tan’s depthwise convolutional layers of different kernel sizes. The motivation for the combination would have been to allow “reduc[ing[ the computational cost (by applying depthwise convolutional kernels)“ (pg. 1: Introduction of Tan) and “improve[s] the accuracy and efficiency for MobileNets (a convolutional neural network), both on image classification and object detection tasks” (pg. 10: Conclusions of Tan). 
Sofka, in an analogous art of analyzing image data for intracranial hemorrhage using convolutional neural network, further discloses:
determining a growth rate of a medical intracranial hemorrhage condition ([0132]: detecting rate of change of image data over a sequence of acquired image data and indicating the severity of a bleed, size of a hemorrhage, increase in midline shift, the aggressiveness of a lesion, etc.; [0179]: detect changes in size of hemorrhage over time; [0203]-[0204]: implement processes by computer-executable instructions) based on a classification output data (Fig. 9-10, 14-15: convolutional neural network; [0179]: convolutional neural network to detect a change in size of a hemorrhage); and
generating display data associated with the growth rate of the medical intracranial hemorrhage condition ([0128]-[0129]: displaying growth or progression in the anatomy of interest over time via a display).
As noted above in the Response to Arguments, one of ordinary skill would recognize that as the hemorrhage grows, it directly causes the midline shift to increase. Sofka even discloses in [0051] that “Midline shift refers to an amount of displacement of the brain’s midline from its normal symmetric position due to trauma (e.g., stroke, hemorrhage, or other injury) and is an important indicator for clinicians of the severity of the brain trauma”. As such, measuring the midline shift growth rate, as disclosed by Sofka, is implicitly measuring the growth rate of the hemorrhage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s detection of presence/absence of intracranial hemorrhage to include Sofka’s determination and generation of display data of a growth rate of intracranial hemorrhage. The motivation for the combination would have been since “detecting rate of change can facilitate higher order analysis of the subject matter being imaged” ([0132] of Sofka) and allow “Changes to the one or more segments properties may be conveyed to a physician via a display” ([0129] of Sofka), as taught by Sofka. 
Regarding claim 17, Yuh discloses a computer readable storage device comprising instructions ([0034]: Programmed instructions in memory 208 for performing one or more of analysis via convolutional neural networks, deep learning analysis, and heuristic techniques) that, in response to execution, cause a system (Fig. 2) comprising a processor to perform operations, wherein the operations comprise:
generating, using a convolutional neural network, classification output data regarding a brain anatomical region based on computed tomography (CT) data associated with the brain anatomical region ([0077]-[0081]: output of FCNN includes a probability value that is a real number ranging from 0 to 1 that represents the likelihood of the feature being present at that pixel), wherein the convolutional neural network relates the CT data via at least two paths of convolutional layers associated with respective convolutional layer arrangements (Fig. 5: input CT image 502 and convolutional layers 504+; [0100]: convolutional layers 504+), and wherein the classification output data relates to the at least two paths of convolutional layers relating to the CT data (Fig. 5: output map 520; [0078]-[0079]: output includes image classified by FCNN trained to identify feature on a pixelwise basis);
detecting presence or absence of a medical intracranial hemorrhage condition in the CT data based on the classification output data (Fig. 1: 118, 122-128 and [0055]: FCNN used to identify areas, subtypes and volumes of intracranial hemorrhage, [0092]-[0093]; Figs. 7-16 and [0099]-[0122]);
determining a subtype of the medical intracranial hemorrhage condition based on the classification output data ([0055]: subtypes of intracranial hemorrhage are identified from CT images, Fig. 7-9, 11 and [0099]-[0105],[0109]-[0110]); and
generating display data associated with the subtype of the medical intracranial hemorrhage condition in a textual or graphical format (Figs. 7-16 and [0018]-[0020]: automated output graph, and [0099]-[0122]).
Yuh does not disclose:
wherein the convolutional neural network determines a cross channel correlation; 
wherein the convolutional layers comprise a first depthwise convolutional layer associated with a first convolutional layer size and a second depthwise convolutional layer associated with a second convolutional layer size that is a different size than the first convolutional layer size; and
determining a degree of growth of the medical intracranial hemorrhage condition.
Chollet, however, discloses:
a convolutional neural network determining a cross-channel correlation relating to image data via paths of convolutional layers (Fig. 4 and pg. 1253: 3. The Xception architecture: mapping of cross-channels correlations and spatial correlations in convolutional layers of CNN; pg. 1251: 1.1. The Inception hypothesis: A convolution layer attempts to learn filters in a 3D space, with 2 spatial dimensions (width and height) and a channel dimension; thus a single convolution kernel is tasked with simultaneously mapping cross-channel correlations and spatial correlations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Chollet’s Xception which includes convolutional layers mapping a cross-channel correlation. The motivation for the combination would have been to allow “a more efficient use of model parameters (in image classification)”, as taught by Chollet (pg. 1: Abstract). 
Tan additionally discloses:
a first depthwise convolutional layer associated with a first convolutional layer size and a second depthwise convolutional layer associated with a second convolutional layer size that is different from the first convolutional layer size (Fig. 2: Mixed depthwise convolution (MixConv); Fig. 8: MixNet architectures with a plurality of convolutional layers with different kernel sizes; pg. 3-7: 3. MixConv: multiple kernels with different sizes in a depthwise convolution op; pg. 7-10: MixNet: a variety of MixConv with different kernel sizes throughout different layers of the network).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Tan’s depthwise convolutional layers of different kernel sizes. The motivation for the combination would have been to allow “reduc[ing[ the computational cost (by applying depthwise convolutional kernels)“ (pg. 1: Introduction of Tan) and “improve[s] the accuracy and efficiency for MobileNets (a convolutional neural network), both on image classification and object detection tasks” (pg. 10: Conclusions of Tan). 
Sofka, in an analogous art of analyzing image data for intracranial hemorrhage using convolutional neural network, further discloses:
determining a degree of growth of a medical intracranial hemorrhage condition ([0132]: detecting rate of change of image data over a sequence of acquired image data and indicating the severity of a bleed, size of a hemorrhage, increase in midline shift, the aggressiveness of a lesion, etc.; [0179]: detect changes in size of hemorrhage over time; [0203]-[0204]: implement processes by computer-executable instructions) based on a classification output data (Fig. 9-10, 14-15: convolutional neural network; [0179]: convolutional neural network to detect a change in size of a hemorrhage).
As noted above in the Response to Arguments, one of ordinary skill would recognize that as the hemorrhage grows, it directly causes the midline shift to increase. Sofka even discloses in [0051] that “Midline shift refers to an amount of displacement of the brain’s midline from its normal symmetric position due to trauma (e.g., stroke, hemorrhage, or other injury) and is an important indicator for clinicians of the severity of the brain trauma”. As such, measuring the midline shift growth rate, as disclosed by Sofka, is implicitly measuring the growth rate of the hemorrhage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s detection of presence/absence of intracranial hemorrhage to include Sofka’s determination of a growth rate of intracranial hemorrhage. The motivation for the combination would have been since “changes in the time course of the stroke lesion that differs from expected might be used to alert personnel to unusual changes, provide a measure of drug efficacy, or provide other information relevant to the condition of the patient … (and) detecting rate of change can facilitate higher order analysis of the subject matter being imaged”, as taught by Sofka ([0132]). 
Regarding claims 7, 14, and 19, Yu in view of Chollet, Tan, and Sofka discloses all limitations of claims 1, 10, and 17, respectively, as discussed above, and Yu further discloses:
wherein the display data comprises or wherein the generating the display data comprises textual data associated with a classification for the subtype of the medical intracranial hemorrhage condition (Fig. 16-17 and [0027]-[0028]: assessment of its morphology and volume for evidence of downward cerebral herniation and intracranial mass effect, [0119]-[0120]: area of the basilar cistern given in square centimeters, [0121]-[0122]: area of the lateral ventricles given in square centimeters).
Regarding claims 8, 15, and 20, Yu in view of Chollet, Tan, and Sofka discloses all limitations of claims 1, 10, and 17, respectively, as discussed above, and Yu further discloses:
wherein the display component (Fig. 2: output) generates or wherein the generating the display data comprises generating a multi-dimensional visualization associated with the subtype of the medical intracranial hemorrhage condition (Figs. 7-9: automated output in x- and y-axes, [0018]-[0020], and [0099]-[0105]; Fig. 16-17: processed image on left, [0026]-[0027], and [0119]-[0122]).
Regarding claims 9 and 16, Yu in view of Chollet, Tan, and Sofka discloses all limitations of claims 1 and 10, respectively, as discussed above, and Yu further discloses:
wherein the display data (Fig. 2: output) comprises visual data or wherein the generating the display data comprises overlaying visual data associated with the subtype of the medical intracranial hemorrhage condition onto the CT data (Fig. 11 and [0110]: right side of the Figure with a subtle thin acute subdural hemorrhage demarcated in black).
Claims 2, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh in view of Chollet, Tan, and Sofka, as applied to claims 1, 10, and 17, respectively above, and further in view of  Gao et al. (US PG Pub No. 2020/0349697, provisional priority date of 02 May 2019) - hereinafter referred to as Gao.
Regarding claims 2, 11, and 18, Yuh in view of Chollet, Tan, and Sofka discloses all limitations of claims 1, 10, and 17, respectively, as discussed above, and Yuh further discloses:
determining a medical intracranial hemorrhage condition from a set of medical intracranial hemorrhage conditions that comprises an intraparenchymal hemorrhage condition, a subdural hemorrhage condition, an extradural hemorrhage condition, an extra-axial hemorrhage condition, and a subarachnoid hemorrhage condition ([0058]: epidural (extradural) hemorrhages, subdural hemorrhages, intraparenchymal hemorrhages, and subarachnoid hemorrhages).
	Yuh does not disclose:
the set of medical intracranial hemorrhage condition comprising an intraventricular hemorrhage condition.
	Gao, however, discloses:
determining a medical intracranial hemorrhage condition from a set of medical intracranial hemorrhage conditions that comprises an intraparenchymal hemorrhage condition, a subdural hemorrhage condition, an extradural hemorrhage condition, an extra-axial hemorrhage condition, an intraventricular hemorrhage condition, and a subarachnoid hemorrhage condition ([0029]: Based on a bleeding location in a brain, ICH is further categorized into 5 subtypes: epidural hemorrhage (EDH), subdural hemorrhage (SDH), subarachnoid hemorrhage (SAH), cerebral parenchymal hemorrhage (CPH) and intraventricular hemorrhage (IVH); [0054]: processor 308 is configured to detect an ICH (optionally including its subtype)).
	It is noted that one of ordinary skill in the art would recognize that subdural, extradural, and subarachnoid hemorrhages are types of extra-axial hemorrhage that a set comprising any of subdural, extradural, or subarachnoid hemorrhage comprises extra-axial hemorrhage. Additionally, one of ordinary skill in the art would recognize that intraparenchymal hemorrhage condition is also known as cerebral parenchymal hemorrhage and that extradural hemorrhage is also known as epidural hemorrhage. See Office Action Appendix previously provided with the Non-Final Office Action of 30 Sep 2021.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network classifying a subtype of intracranial hemorrhage to include Gao’s convolutional neural network classifying an intraventricular hemorrhage condition. The motivation for the combination would have been to identify an intraventricular hemorrhage condition using a convolutional neural network. 
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuh in view of Chollet, Tan, and Sofka as applied to claims 1 and 10, respectively above, and further in view of Ye et al. (Ye et al. Precise diagnosis of intracranial hemorrhage and subtypes using a three-dimensional joint convolutional and recurrent neural network. European Radiology. (2019) 29:6191-6201. doi: 10.1007/s00330-019-06163-2. A copy previously provided in the Non-Final Office Action of 30 Sep 2021) - hereinafter referred to as Ye.
Regarding claims 3 and 12, Yuh in view of Chollet, Tan, and Sofka discloses all limitations of claims 1 and 10, respectively, as discussed above, and Yuh does not disclose:
the medical diagnosis component generates or generating, by the system, a saliency map associated with the medical intracranial hemorrhage condition based on the classification output data.
	Ye, however, discloses:
generating a saliency map associated with medical intracranial hemorrhage condition based on classification output data (Fig. 4 and pg. 6196: Visualization of results: model trained to generate heatmaps; Fig. 4).
	It is noted that one of ordinary skill in the art would recognize that a saliency map is also known as a heat map (see [0027] of the specification of the instant application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Ye’s generation of a saliency map. The motivation for the combination would have been to “visually check if our models (convolutional neural network for intracranial hemorrhage classification) made decision based upon reasonable regions”, as taught by Ye (pg. 6196: Visualization of results).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yuh in view of Chollet, Tan, and Sofka as applied to claim 1, above, and further in view of Takei (US PG Pub No. 2021/0150713, a priority date of 14 Sep 2018).
Regarding claim 5, Yuh in view of Chollet, Tan, and Sofka discloses all limitations of claim 1, as discussed above, and Yuh does not disclose:
wherein the medical diagnosis component determines whether local compression associated with the medical intracranial hemorrhage condition is present based on the classification output data.
	Takei, however, discloses:
determining whether local compression associated with a medical intracranial hemorrhage condition is present based on a classification output data ([0049]: second neural network 32 discriminates presence or absence of brain compression findings).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuh’s convolutional neural network to include Takei’s method of determining presence of any brain compression using convolutional neural network. The motivation for the combination would have been to “discriminate the presence or absence of brain compression findings”, as taught by Takei ([0049]), automatically. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799